Citation Nr: 1400360	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-08 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a right eye disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to an initial compensable rating for a forehead scar.

7.  Entitlement to an initial compensable rating for left shoulder degenerative changes.

8.  Entitlement to an initial compensable rating for residuals of a nondisplaced fracture of the right great toe.
REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 2001 to November 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO in Muskogee, Oklahoma, which denied service connection for tinnitus, a sleep disorder, an eye disorder, a right knee disorder, and a low back disorder, and granted service connection for a forehead scar, left shoulder degenerative changes, and residuals of a nondisplaced fracture of the right great toe, assigning initial noncompensable disability ratings for each.  The Board has not only reviewed the Veteran's physical claims file but also the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to insure a total review of the evidence.  

The RO determined initially that the Veteran had submitted an untimely Substantive Appeal in the form of a VA Form 9.  The Veteran initiated an appeal of the timeliness issue in May 2010.  The RO resolved the timeliness issue in the Veteran's favor in March 2011.  The Board will address the merits of the appeal.  


FINDINGS OF FACT

1.  The Veteran has tinnitus which began during active service.

2.  The Veteran does not have a currently diagnosed disorder characterized by sleep disturbance.

3.  A qualifying chronic disability manifested by sleep disturbance did not manifest during service in Southwest Asia or to a compensable degree for any six-month period since service.

4.  The Veteran does not have a current right eye disability.  

5.  The Veteran does not have a current right knee disability.  

6.  A qualifying chronic disability manifested by right knee joint pain did not manifest during service in Southwest Asia or to a compensable degree for any six-month period since service.

7.  The Veteran's low back disability has been diagnosed as spina bifida occulta, a L4 upper endplate Schmorl's node, and disc space narrowing at L5-S1.

8.  A L4 upper endplate Schmorl's node and disc space narrowing at L5-S1 were incurred during active service.

9.  The preexisting congenital spina bifida occulta spinal defect was not subject to superimposed disease or injury during service.

10.  The Veteran does not have a qualifying chronic disability characterized by low back joint pain, including resulting from an undiagnosed illness.

11.  The Veteran's forehead scar has not been manifest by any disfiguring characteristic, is not deep and does not cause limitation of motion, involvement of more than 6 square inches, is unstable, is painful, or results in functional impairment at any time during the period on appeal.  

12.  The Veteran's left shoulder degenerative changes have not been manifested by ankylosis, limitation of motion, fracture residuals, or additional functional impairment due to pain on motion or other factors at any time during the period on appeal.  

13.  The Veteran's residuals of a right great toe nondisplaced fracture have not been manifested by symptoms analogous to at least "moderate" malunion or nonunion of the tarsal or metatarsal bones, at least "severe" hallux valgus or hallux rigidus, hammer toe affecting all five toes of the right foot, or additional functional impairment due to pain on motion or other factors at any time during the period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2013).

3.  The criteria for service connection for a right eye disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  The criteria for service connection for a right knee disorder, including presumptive service connection as a qualifying chronic disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2013).

5.  The criteria for service connection for a spina bifida of the S1 vertebra, including presumptive service connection as a qualifying chronic disability,  have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2013).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a L4 upper endplate Schmorl's node and disc space narrowing at L5-S1 have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

7.  The criteria for an initial compensable evaluation a forehead scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.118, Diagnostic Code (DC) 7800 (2008).

8.  The criteria for an initial compensable evaluation for left shoulder degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5200-5203 (2013).

9.  The criteria for an initial compensable evaluation for residuals of a right great toe nondisplaced fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5276-5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection and initial compensable ratings.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2013).

As to service connection for tinnitus and for a L4 upper endplate Schmorl's node and disc space narrowing at L5-S1, those claims have been granted, as discussed below.  As such, the Board finds that explanation of VA's compliance with the duties to notify or assist on those claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  An October 2008 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claims in February 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service and VA treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Veteran was not provided with a VA examination or medical opinion in conjunction with this appeal despite repeated attempts by the RO to provide one.  The Veteran's representative argues in both a December 2011 statement in lieu of a VA Form 646 and a September 2013 informal hearing presentation that the Veteran should be provided another opportunity to report for a VA examination.  

The Board finds that VA has no further duty to schedule an examination because the Veteran has repeatedly failed to report for VA examinations without good cause.  Individuals for whom examinations have been authorized and scheduled in conjunction with VA compensation claims are required to report for such examinations.  38 C.F.R. § 3.326(a); see also Dusek v. Derwinski, 2 Vet. App. 519 (1992).  As described in the February 2009 rating decision on appeal, the Veteran was originally scheduled to undergo examinations in conjunction with these claims through contract providers in February 2009.  A report of contact from the day before the first scheduled examination states that the Veteran called the RO to inform them that he would be out of the country until December 2009.  The RO proceeded to issue the rating decision.  The Veteran filed two Notices of Disagreement in December 2009, when, presumably, he had returned to the United States.  The RO arranged for another set of examinations in January 2010 having failed to notice that the Veteran indicated that he would be out of the country until April 2010.  When the Veteran failed to report, the RO issued January 2010 Statements of the Case.  After the appeals were perfected on VA Form 9's in March 2010, the RO tried to provide VA examinations in May 2010.  The Veteran failed to report for these examinations again.  

The Veteran failed to provide good cause for his failure to report for the May 2010 examinations.  A May 2010 memorandum from the Veteran's representative states that the Veteran was overseas at the time and would return to the United States in September 2010.  In December 2010, the Veteran submitted a copy of a December 2009 contract in which he agreed to work in Iraq for a private company.  In July 2011, the Veteran's representative submitted a portion of an email exchange in which the Veteran reported that he was in Iraq and his APO address there.  The Veteran reported that he had been told the local U.S. military hospital would be gone in a couple of months.  The representative suggested in the email exchange that an examination might be possible in the Philippines, but no follow-up response was received.  The Board notes that a March 2012 letter from the Board to the Veteran at his APO address in Iraq was returned as undeliverable.  The Veteran had the opportunity in his December 2009 Notices of Disagreement to inform VA that he was about to leave the United States and did so, but failed to follow-up as needed.  When examinations were scheduled in May 2010, VA was not informed that the Veteran was unavailable until after the Veteran missed the examinations.  

Given the content of the December 2009 employment contract provided to VA in December 2010, the Veteran was well aware that he would not be in the United States to participate in the development of his appeal.  A claimant is obligated to keep VA apprised of his location for a variety of reasons, not least of which are to conserve agency resources and to enable timely development of claims.  In light of the Veteran's repeated failure to report for scheduled examinations and failure to keep VA apprised of his location, the Board finds that no further action is necessary to meet the requirements of the duty to assist.  See 38 C.F.R. § 3.655 (2013); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty to assist is not always a one-way street, or a blind alley, and that the veteran must be prepared to cooperate with the VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting his claim).

Service Connection - Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Corneal injuries, sleep disturbances, right knee, and low back disabilities are not classified as "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).  Unlike the elements for direct service connection given above, for the undiagnosed illness part of the veteran's claims, as discussed in more detail below, competent evidence linking a current disability to an event during service need not be provided.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  The Veteran's service treatment records contain a post-deployment health assessment showing service in Kuwait from February to September 2003.  He is a Persian Gulf veteran.  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c).  As an initial matter, the diseases for which the Secretary has established a presumption under 
(3) are all infectious in nature.  The Veteran does not allege and the record does not suggest that he has any of the listed diseases. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the nature, extent, and onset of his lay observable symptomatology and to report what he or she has been told by a medical expert.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence may also establish the diagnosis of a medical condition and nexus to service in certain circumstances.  Id.  The Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 433-34 (2011).

Service Connection for Tinnitus

The Veteran filed a claim for service connection for ringing in his ears in September 2008, prior to separation from service.  Lay observation is generally sufficient to establish the current disability element in service connection claims for tinnitus.  See Charles v. Principi, 16 Vet. App. 372 (2002).  He reported ringing in his ear during the September 2008 separation from service physical examination.  A November 2008 VA primary care note also indicates that he complained of tinnitus.  An audiology consultation was performed on the next day.  He reported tinnitus again.  These records are also from prior to the Veteran's separation from service.  

The Board finds that the Veteran's tinnitus had its onset during service.  Although the Veteran has failed to report for a VA examination in connection with this claim, the evidence of record is sufficient to grant the benefit sought on appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Sleep Disturbance

The Veteran's September 2008 claim for benefits states that he has had a sleep problem since 2005 and that he was evaluated at Quantico Naval Hospital in September 2008, giving the date of his separation from service physical examination.  

After review of all the evidence, the Board finds that the Veteran does not have a current disability manifested by sleep disturbance and that the sleep disturbance that he does have is not compensable in degree.

When service connection is claimed on direct basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (the law requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The September 2008 separation from service physical examination report states that the Veteran reported sleep problems since 2005.  No sleep disorders were diagnosed at the time.  The report does not contain findings from a full physical work-up or sleep evaluation.  No additional evidence is of record to determine whether a sleep disorder exists.  

The Board finds that there is no currently diagnosed sleep disorder.  The Veteran is not competent to offer such a diagnosis.  Even if he was competent, he has not in fact offered a diagnosis.  He has not even described the sleep problem.  Given that many different types of sleep disorders exist, the Board would ordinarily look to medical evidence to resolve this question.  In this case, unfortunately, no medical evidence is available.  The Board finds that there was not a sleep disorder at the filing of this claim or thereafter.  In the absence of a current disability, service connection must be denied on a direct basis.  See McClain, 21 Vet. App. at 321.  

Where direct service connection fails for lack of a current disability, service connection may be awarded under the Persian Gulf presumption.  See 38 C.F.R. § 3.317.  The Veteran alleges a "sleep problem."  This is analogous to the sleep disturbance under 38 C.F.R. § 3.317(b).  He has also alleged that it was been present from 2005 to 2008, a period greater than six months.  

For service connection to be warranted under presumption, the sleep disturbance must be manifest to a compensable degree.  38 C.F.R. § 3.317.  A variety of disabilities have sleep disturbance as a component of compensable ratings, such as chronic fatigue syndrome, sleep apnea syndromes, and psychiatric disorders.  See, e.g., 38 C.F.R. §§ 4.88a, 4.100, 4.130 (2013).  Each affords ratings based on the degree of functional impairment associated with the sleep disturbance.  For example, a 30 percent rating is warranted for sleep apneas productive of persistent daytime hypersomnolence.  See 38 C.F.R. § 4.100, Diagnostic Code 6847.  As from his statement that he has a "sleep problem," the Veteran has offered no assessment as to how the sleep problem is manifest or what functional impairment results from the sleep problem.  Ordinarily, a VA examination would be used to develop such evidence.  In the absence of such development, the Board finds that the preponderance of the evidence does not show that the Veteran has a qualifying chronic disability manifest to a 10 percent degree characterized by sleep disturbance, including resulting from an undiagnosed illness.  The Board concludes that service connection is not warranted on a presumptive basis.  38 C.F.R. § 3.317.

In light of the foregoing, the Board finds that the Veteran does not have a currently diagnosable disability manifesting in sleep disturbance and that the Veteran does not have a qualifying chronic disability manifest to a 10 percent degree characterized by sleep disturbance, including resulting from an undiagnosed illness.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Eye Disorder

The Board finds that the Veteran does not have a current right eye disability.  When service connection is claimed on direct basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich, 104 F.3d at 1332.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain, at 321.

The Veteran's September 2008 claim for benefits states that he was evaluated in September 2008 for a corneal injury.  His Notice of Disagreement and Substantive Appeal contain no detail regarding this claim.  The Veteran has not provided any description of lay observable symptoms of a right eye disability from which he currently suffers.  

The Veteran's service treatment records show that he was treated for a corneal abrasion of the right eye but do not show an ongoing disorder as a result.  The Veteran's service treatment records show that he was treated in April 2004 for a small corneal abrasion of the right eye.  A foreign body was removed.  An August 2004 physical examination report noted to the past corneal abrasion and indicated that the Veteran's vision was 20/20 uncorrected in both eyes.  The Veteran had full fields of vision in both eyes.  The corneal abrasion was not considered disabling.  At an August 2005 physical examination, the Veteran's vision was 20/20 uncorrected bilaterally.  Visual fields were full bilaterally.  The Veteran's report of medical history at his September 2008 separation from service physical examination states that a two inch piece of safety wire went into his eye and that he lost vision for a short time afterwards.  The Veteran was found physically qualified for separation.

Just prior to separation from service, the Veteran was seen for a November 2008 VA primary care evaluation.  His conjunctivae and lids were negative.  There were no visual complaints.

The Board finds that there was no current disability of the right eye at the time of the filing of this claim or thereafter.  The past injury to the right eye reaches the second, in-service incurrence element of service connection, not the first, current disability element of service connection.  In the absence of a current disability, service connection must be denied.  See McClain, at 321.  As such, the Board finds that the preponderance of the evidence is against the Veteran's right eye claim.  Consequently, the benefit-of-the-doubt rule is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Knee Disorder

The Veteran contends that he has a right knee disability as a result of service.  The Veteran's September 2008 claim for benefits states that he began experiencing right knee pain in 2002 and he was evaluated in September 2008 for a right knee disorder.  His Notice of Disagreement and Substantive Appeal contain no detail regarding this claim.  The Veteran's statements only identify right knee pain.  The statements do not offer a possible diagnosis or indicate that a doctor has informed the Veteran as to what a possible diagnosis might be.  

The Veteran was during service in December 2001 and January 2002 for right lateral knee pain.  The Veteran denied trauma at each visit.  In December 2001, he was found to have patellofemoral pain syndrome.  At his first visit in January 2002, the Veteran had a mild positive Noble compression test.  All other testing was benign.  He was diagnosed with iliotibial band syndrome (ITBS).  He was prescribed physical therapy for a stretching protocol.  A second visit, also in January 2002, was similar.  

An August 2005 physical examination report indicates that the lower extremities, including the right knee, were normal.  The Veteran reported right knee pain at the September 2008 separation from service physical examination.  The examiner indicated that he had tendonitis.  The Veteran reported right knee pain again at the November 2008 VA primary care evaluation.  He had no pain on physical examination, but described a feeling like sand paper when he ran.  An X-ray study was performed and interpreted to be normal.  No diagnosis was offered.

The Board finds that the Veteran does not have a diagnosable or underlying condition for which service connection may be granted.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The evidence shows that every evaluation of the Veteran's right knee pain complaints results in a different diagnosis, whether patellofemoral pain syndrome, ITBS, or tendonitis.  The last evaluation did not result in a diagnosis at all.  The diagnosis of one disorder is tantamount to a diagnosis excluding the others when based on all available.  While all in an anatomically identical region, the pain has been found to be the result of multiple etiologies such that there is no currently identifiable disability for which service connection may be granted.  If more than one disability is present, a medical professional would diagnose more than one disability.  Considering that the medical professionals did not diagnose the same disorder twice, the Board also finds that the Veteran does not have multiple diagnosable disabilities of the right knee.  Given that there is no lay evidence of a diagnosis and that the medical evidence shows multiple diagnoses which change over time, the Board finds that the preponderance of the evidence demonstrates that the Veteran does not have a current disability of the right knee for which service connection might be granted.  Service connection must be denied on a direct basis.  

The Board has considered whether service connection is available under the Persian Gulf presumption.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Service connection may be established for a chronic disability lasting six months or more resulting from an undiagnosed illness which became manifest either during or after active service in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  Even if there had been no diagnoses of patellofemoral pain syndrome, ITBS, or tendonitis, the presumption would not apply.  The competent evidence of persistent pain is comprised of the Veteran's September 2008 statement that he had pain beginning in January 2002.  The Veteran's initial treatment was in December 2001.  The service treatment records in question indicate that the Veteran was a recruit in December 2001 and January 2002.  The Veteran had not yet served in the Southwest Asia theater of operations during the Persian Gulf War.  If the pain represented a chronic disability, it became manifest before, not during or after, the Veteran's service in the Southwest Asia theater of operations.  The presumption is, therefore, in applicable.  Id.  

The Board finds that there was no current disability of the right knee at the time of the filing of this claim or thereafter.  The complaints of pain are not associated with a currently diagnosable disability.  In the absence of a current disability, service connection must be denied.  See McClain, 21 Vet. App. at 321.  As such, the Board finds that the preponderance of the evidence is against service connection for a right knee disorder.  Consequently, the benefit-of-the-doubt rule is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Low Back Disorder

The Veteran contends that he has a low back disability as a result of service.  The Veteran's September 2008 claim for benefits states that he began experiencing back pain in 2005 and he was evaluated in September 2008 for a back disorder.  His Notice of Disagreement and Substantive Appeal contain no detail regarding this claim.  The Veteran's only description of lay observable symptoms of a low back disability from which he currently suffers is that of pain.  

The Veteran's service treatment records reflect that the September 2008 separation from service physical examination report notes that the Veteran complained of low back pain but contains no relevant findings or diagnoses.  

The Veteran was evaluated at VA still during service in November 2008.  He reported occasional back pain.  X-rays were ordered.  The Veteran was found to have minimal spina bifida occulta of the S1 vertebra.  There was an indentation of the upper endplate of L4, presumably due to a Schmorl's node.  There was also slight narrowing of the disc space at L5-S1.  

Spina bifida is a form of birth defect.  See 38 C.F.R. §§ 3.814, 3.815 (2013).  Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and are generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2013); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997).  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99.  

The Veteran was examined at entrance to service in September 2001 and no spinal disorders were noted on the report.  The record demonstrates that the L4 Schmorl's node and narrowing of disc space at L5-S1 were first diagnosed in November 2008 during active service.  The record does not demonstrate that the L4 Schmorl's node or narrowing of disc space at L5-S1 are congenital or developmental defects.  As these disorders were first incurred during service, the Board concludes that service connection is warranted for them.  See 38 C.F.R. § 3.303.

The record does not include competent evidence that either the L4 Schmorl's node or the narrowing of disc space at L5-S1 represent aggravation of spina bifida occulta during service.  The Veteran is not competent to resolve whether these disorders are superimposed on the spina bifida occulta or whether they were incurred independently of the spina bifida occulta.  The spina bifida occulta, Schmorl's node, and narrowing of disc space involve complex medical questions regarding disease processes occurring in the spine, which a layperson could not observe directly.  Ordinarily, such questions would be resolved through medical examinations and opinions.  As the Veteran has failed to report for the scheduled examinations, the Board must proceed on the record.  38 C.F.R. § 3.655.  The evidence of record does not include competent evidence that the Schmorl's node or L5-S1 disc space narrowing aggravate the spina bifida occulta.  The Board finds that the evidence that is of record shows that the Veteran's spina bifida occulta was not aggravated by a superimposed disease of injury during active service.  Service connection is not warranted for spina bifida occulta.  See VAOPGCPREC 82-90.  

The Board has considered whether service connection is available under the qualifying chronic disease Persian Gulf presumption.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Presumptive service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifest either during or after active service in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  The Veteran's low back pain complaint is the result of medically explained diagnoses, spina bifida occulta, an L4 Schmorl's node, and disc space narrowing at L5-S1.  The low back pain is, therefore, not the result of an undiagnosed illness.  The presumption is, therefore, in applicable.  Id.  

As such, the Board finds that the evidence is at least in equipoise on service connection for a L4 Schmorl's node and narrowing of disc space at L5-S1.  Consequently, the benefit-of-the-doubt rule applies to the L4 Schmorl's node and narrowing of disc space at L5-S1 disabilities, and the claim must be granted as to those disabilities.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board finds that the preponderance of the evidence is against service connection for spina bifida occulta.  The benefit-of-the-doubt rule does not apply to the spina bifida occulta disorder and the claim must be denied as to that disability.  Id.  

Disability Ratings - Legal Criteria

The Veteran contends that he is entitled to initial compensable ratings for the service-connected forehead scar, left shoulder degenerative changes, and right great toe nondisplaced fracture residuals.  For the reasons that follow, the Board concludes that increased initial ratings are not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 207 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Initial Rating for a Forehead Scar

The Veteran's initial rating for a forehead scar arises from a claim filed in September 2008.  The schedule for rating disabilities concerning the evaluation of scars was amended effective October 23, 2008.  38 C.F.R. § 4.118; 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Those revised provisions are applicable only to claims received on or after October 23, 2008.  Id.  A veteran, however, may request review under the revised scars criteria irrespective of whether his or her disability has worsened since the last review.  Id.  The Veteran has not done so in this case.  The Board concludes those revisions do not apply in this case; thus, all Diagnostic Codes discussed below are the versions in effect prior to October 23, 2008.

The Veteran's scar is rated as noncompensably disabling under DC 7800, which governs disfigurement of the head, face, or neck.  See 38 C.F.R. § 4.118 (2008).  A minimum, compensable evaluation is warranted for at least one characteristic of disfigurement.  Id.  Under Note 1, the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39- sq. cm.).  Id.  

The Veteran has not reported for a VA examination in connection with this claim.  As a result, the record does not contain a complete assessment of all the rating factors.  The Veteran was treated in September 2002 for a laceration of his forehead.  The laceration was one inch in length and was cleaned and sutured closed.  The record indicates that the laceration was on the forehead, centered, and at the hairline.

Given the location of the original injury, the forehead is only facial feature involved.  Most facial features are not involved, including the nose, chin, eyes (including eyelids), ears (auricles), cheeks, and lips.

The Board finds that the size of the original laceration is an approximate measurement of the resulting scar.  There is no reason to find that the scar would be greater in width than length.  Accordingly, the Board finds that the scar is one inch long and less than 6 square inches in size; therefore, the Veteran does not have a scar at least 5 inches in length, skin hypo- or hyper-pigmented in an area exceeding 6 square inches, abnormal skin texture in an area exceeding 6 square inches, underlying soft tissue missing in an area exceeding 6 square inches, and skin indurated and inflexible in an area exceeding 6 square inches.  

The record does not contain an assessment from the Veteran or the medical records to show whether the scar is at least 1/4 inch (0.6 cm.) wide at widest part, elevated or depressed on palpation, or adherent to underlying tissue.  There being no mention in the record of these manifestations, the Board finds that the Veteran's forehead scar is not manifest by at least 1/4 inch width, elevation or depression on palpation, or adherence to underlying tissues.  

The Veteran failed to report for the VA examination that would have developed that information.  As a result, the Board must rate the scar disability based on the evidence of record.  38 C.F.R. § 3.655.  In light of the foregoing, the Board finds that the Veteran's forehead scar is not manifest by any disfiguring characteristics.  

The Board turns to consider whether a rating is warranted under another DC as in effect prior to October 23, 2008.  Under the regulations prior to October 23, 2008, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  38 C.F.R. § 4.118.  A deep scar is one associated with underlying soft tissue damage.  The evidence does not show, and the Veteran does not argue, that his scar is deep or affects motion in any way.  The original treatment for the forehead laceration does not indicate that the laceration resulted in soft tissue damage.  The Board finds that the Veteran's forehead scar is not deep and does not  manifest in limitation of motion.

Under the regulations prior to October 23, 2008, Diagnostic Code 7802 provides a 10 percent rating for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion provided the scar involved an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118.  As discussed, the Veteran's scar is less than 6 square inches in area.  A compensable rating under DC 7802 is not warranted.  

Under the regulations in effect prior to October 23, 2008, Diagnostic Code 7803 provides a 10 percent rating for superficial, unstable scars.  38 C.F.R. § 4.118.  Separately, the prior version of DC 7804 provided a compensable rating for painful scars.  The evidence does not show and the Veteran does not argue that his scar is unstable or painful.  

Under the prior version of Diagnostic Code 7805, scars may be rated on limitation of function of affected part.  38 C.F.R. § 4.118.  The evidence does not show and the Veteran does not argue that his scar results in limitation of function of his forehead.  

The Board has considered the possibility of staged ratings.  The Veteran's forehead scar has not been productive of any of the criteria for a compensable rating at any time, regardless of the DC applied.  The Board concludes that the criteria for a compensable rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  As such, the Board finds that the preponderance of the evidence is against the appeal.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initial Rating for Left Shoulder Degenerative Changes

The Veteran's left shoulder degenerative changes were initially evaluated under Diagnostic Code 5003, for degenerative arthritis.  38 C.F.R. § 4.71a.  Degenerative arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  

Under Diagnostic Code 5201, a minimum 20 percent rating is assigned for limitation of motion of either arm where motion is possible to the shoulder level, or where minor arm motion is possible to mid-way between the side and shoulder level.  Higher evaluations are available for greater degrees of limitation of motion.  38 C.F.R. § 4.71a.

The evidence does not demonstrate limitation of motion of the left shoulder in the record on appeal.  The Veteran reported left shoulder pain at the September 2008 separation from service physical examination and at the November 2008 VA primary care evaluation.  X-ray studies at the November 2008 evaluation were interpreted to show minimal degenerative changes at the left acromioclavicular joint.  On neither occasion were ranges of motion tested.  The Veteran has not separately provided an assessment of his left shoulder range of motion.  The Veteran was able to perform all the physical demands of duty without being placed on a physical profile or seeking treatment for the left shoulder.  The Board finds that the evidence of record reflects that the Veteran does not have limitation of motion of the left shoulder.  A compensable initial rating under DC 5201 is not warranted for any period.

When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The evidence of record does not contain objective confirmations of noncompensable limitation of motion.  The Veteran has offered subjective complaints of pain, but neither he nor the remaining evidence describes whether there is swelling, muscle spasm or other satisfactory evidence of painful motion.  The Board finds that a compensable rating under DC 5003 is not warranted.  

The Board has considered whether other DCs might result in a compensable rating.  Ankylosis of the minor scapulohumeral articulation is rated under DC 5200.  Diagnostic Code 5202 provides ratings when there is malunion, fibrous union, nonunion, or recurrent dislocation of the humerus.  DC 5203 provides ratings for malunion or nonunion of the clavicle or scapula.  The record does not show, and the Veteran does not allege, that he has ankylosis or recurrent dislocation of the shoulder joint.  The record does not show, and the Veteran does not allege, that ever experienced a fracture of the humerus, clavicle or scapula such that malunion, fibrous union, or nonunion might result.  These DCs are not applicable to the current case.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 in order to evaluate the existence of any functional loss due to pain, or any weakened movement, excess fatigability, incoordination, or pain on movement of the Veteran's left shoulder joint.  See DeLuca, 8 Vet. App. at 207.  While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the rating schedule does not provide a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  The Veteran is competent to report that he has pain in his shoulder but he has not alleged that he has functional impairment as a result.  The evidence does not support a finding that the left shoulder degenerative changes are productive of functional loss due to pain, or any weakened movement, excess fatigability, or incoordination.  The Board finds that the Veteran does not have functional impairment beyond that reflected on range of motion testing.  A compensable rating is not warranted for additional limitation of motion under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca at 207.  

The Board has considered the possibility of staged ratings.  The Veteran's left shoulder degenerative changes have not been productive of functional impairment at any time, regardless of the DC applied; however, the Board concludes that the criteria for a compensable rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's appeal for a compensable initial rating for left shoulder degenerative changes.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initial Rating for Right Great Toe Nondisplaced Fracture Residuals

The RO rated the Veteran's right great toe nondisplaced fracture residuals as noncompensably disabling by analogy under DC 5283, for malunion or nonunion of the tarsal or metatarsal bones.  Under Diagnostic Code 5283, a 10 percent rating is warranted for malunion or nonunion of the tarsal or metatarsal bones which is moderate in degree.  A 20 percent rating is warranted for malunion or nonunion of the tarsal or metatarsal bones which is moderately severe degree.  A 30 percent rating is warranted for malunion or nonunion of the tarsal or metatarsal bones which is severe in degree.  A 40 percent rating may be assigned if there is actual loss of use of the foot.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  The terms "mild," "slight," "moderate," and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.

After reviewing the lay and medical evidence of record, the Board finds that the Veteran does not have residuals of the great toe fracture that are at least "moderate" in degree.  The Veteran has not alleged that he has any current symptoms related to the in-service right great toe fracture.  His September 2008 claim, December 2009 Notice of Disagreement, and March 2010 VA Form 9 offer no specific statement regarding current symptomatology.  The Veteran's service treatment records show that he was seen for a probable right great toe phalangeal fracture, closed, without dislocation.  The toe was taped.  No surgical intervention was offered or undertaken.  At the September 2008 separation from service physical examination, the Veteran reported a history of dropping a toolbox on his toe.  No current complaints or findings were recorded.  At the November 2008 VA evaluation, he discussed his right great toe but no record of current complaints was recorded.  An X-ray study was interpreted to show a negative right foot.  In the absence of symptoms, the Board finds that the preponderance of evidence demonstrates that the right great toe fracture residuals are not productive of symptoms analogous to at least "moderate" impairment resulting from malunion or nonunion of the tarsal or metatarsal bones.  For these reasons, a compensable rating is not warranted under DC 5283 for any period.  38 C.F.R. §§ 4.3, 4.7.

Although DC 5283 is the only DC of the foot mentioning malunion or nonunion, the Veteran's disability is not of tarsal or metatarsal bones.  The bones of the foot are divided into three groups, the tarsals, metatarsals, and phalanges.  38 C.F.R. § 4.71a, Plate IV.  The great toe is comprised of phalangeal bones.  Id.  There are three DCs relevant to the phalanges only, DC 5280 for hallux valgus, DC 5281 for hallux rigidus, and DC 5282 for hammer toes.  38 C.F.R. § 4.71a.

Diagnostic Code 5280 provides a 10 percent rating for unilateral hallux valgus if it is operated with resection of metatarsal head.  A 10 percent rating is also warranted for severe hallux valgus, equivalent to amputation of the great toe.  38 C.F.R. § 4.71a.  Hallux rigidus is to be rated as severe hallux valgus.  Id. at DC 5281.  As discussed, the evidence does not demonstrate current complaints or functional impairment of the right great toe.  In the absence of symptoms, the Board finds that the preponderance of evidence demonstrates that the right great toe fracture residuals are not productive of symptoms analogous to at least "severe" impairment for hallux valgus or hallux rigidus.  A compensable rating is not warranted under DC 5283.  

Under DC 5282 for hammer toes, a compensable rating is available only where all five toes are involved; single toes are given a noncompensable rating.  The service-connected disability here involves only one toe.  For these reasons, the Board concludes that a noncompensable rating is warranted under DC 5282 for the entire period.  

The Board has considered whether other DCs may apply in this case.  The Board concludes that DC 5279 for anterior metatarsalgia is not applicable.  Anterior metatarsalgia, also called Morton's disease, is a form of neuralgia.  Dorland's Illustrated Medical Dictionary 546 (31st ed. 2007).  The neuralgia called Morton's disease is a form of foot pain caused by compression of a branch of the plantar nerve by the metatarsal heads.  Dorland's Illustrated Medical Dictionary 1281.  The service-connected disability is of the phalanges and is not in the metatarsal region of the foot.  Thus, anterior metatarsalgia is not analogous to the right great toe fracture residuals in that it is produced by a different segment of the foot.  

DC 5277 provides disability ratings for bilateral weak foot.  38 C.F.R. § 4.71a.  The Veteran's disability is unilateral, not bilateral.  The rating under DC 5277 is not analogous to the service-connected disability on appeal.  The Veteran is not service connected for pes planus or pes cavus which involve the whole foot; therefore, ratings under DC 5276 and DC 5278 are not warranted.  The ratings criteria under DC 5284 and DC 5283 both rely on the same "mild," "moderate," and "severe" criteria.  38 C.F.R. § 4.71a.  The Board has already found that the right toe fracture symptoms are not analogous to at least "moderate" impairment.  An alternative rating under DC 5284 would not result in a higher disability rating for the right great toe fracture residuals disability.  A separate rating under DC 5284 would constitute pyramiding.  38 C.F.R. § 4.14.  Further inquiry into DC 5284 is not warranted.  The Board concludes that there are no potentially applicable DCs that could result in a higher rating for residuals of a nondisplaced right great toe fracture under DCs 5276-78 and 5284.  See 38 C.F.R. § 4.71a.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 in order to evaluate the existence of any functional loss due to pain, or any weakened movement, excess fatigability, incoordination, or pain on movement of the Veteran's right great toe.  See DeLuca, at 207.  The Veteran has not alleged that he has pain or any other current functional impairment in his right great toe.  There is no evidence to support a finding that the residuals of a right great toe nondisplaced fracture are productive of functional loss due to pain, or any weakened movement, excess fatigability, or incoordination.  The Board finds that the Veteran does not have functional impairment beyond that reflected on range of motion testing.  A compensable rating is not warranted under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca at 207.  

The Board has considered the possibility of staged ratings.  The Veteran's right great toe fracture residuals have not been productive of functional impairment at any time, regardless of the DC applied.  The Board concludes that the criteria for a compensable rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's right great toe initial rating appeal.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Referral

The Board has also considered whether referral for extraschedular ratings is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluations for the Veteran's forehead scar, left shoulder degenerative changes and residuals of a right great toe nondisplaced fracture are adequate.  The Veteran has not offered any statements describing the functional impairment resulting from his disabilities.  He has mentioned that he has a forehead scar and that his left shoulder and right great toe hurt.  The Board has relied on these descriptions of the disabilities and all other evidence of record in applying the DCs above.  

As to the forehead scar, the Veteran's statements that he has a forehead scar is redundant of the evidence establishing that he has a current disability, but is not pertinent to whether the scar results in symptomatology or impairment not contemplated by the schedular rating criteria.  

As to the left shoulder and right great toe appeals, the schedular rating criteria, including DCs 5200-5203 and DCs 5276-5284, specifically provides for disability ratings based on arthritis, pain, and loss of motion in the thoracolumbar spine, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59; see also DeLuca.  Although the Veteran had complaints of pain, the evidence does not demonstrate that he had limitation of motion or additional functional loss on repetitive use.  The noncompensable ratings assigned for the left shoulder and right great toe have been assigned based on recognition of the Veteran's complaints of pain.  There are no other symptoms mentioned in association with these disabilities left unrated.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology). The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.

The Veteran merely disagrees with the assigned evaluation for the level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disabilities; thus, the schedular evaluations are adequate to rate the Veteran's disabilities.  The Board need not determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's initial rating appeals.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeals must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for tinnitus is allowed.

Service connection for a sleep disorder is denied.

Service connection for a right eye disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a L4 Schmorl's node and disc space narrowing at L5-S1 is granted.

Service connection for spina bifida occulta is denied.

Entitlement to an initial compensable rating for a forehead scar is denied.

Entitlement to an initial compensable rating for left shoulder degenerative changes is denied.

Entitlement to an initial compensable rating for residuals of a nondisplaced fracture of the right great toe is denied.




_____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


